

EXHIBIT 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement dated as of August 3, 2010 between
Nathan’s Famous, Inc., a Delaware corporation having an address at One Jericho
Plaza, Second Floor, Wing A, Jericho, New York 11753 (the "Company"), and Eric
Gatoff, an individual having an address at ( — ) (the "Executive").


WITNESSETH:


WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of December 15, 2006 (the “Employment Agreement”); and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
in accordance with the terms hereof (“Amendment”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:


1.           Section 5(b)(i) of the Employment Agreement is hereby deleted in
its entirety and the following is substituted therefore:


“ (i) For each fiscal year within the Term, the Company shall pay to the
Executive annual bonus compensation ("Bonus Compensation") based on the
Executive’s performance measured against the Company’s financial, strategic and
operating objectives, including objectives that may not be realized until future
periods. Such objectives may include, but not be limited to: increasing each of
revenues, profits from continuing operations, pre-tax cash flow, net income and
earnings per share; managing cash balances; controlling corporate general and
administrative expenses; and operating objectives that are specific to the
Company’s individual revenue centers.  The amount of Bonus Compensation payable
shall be determined by the Compensation Committee in its sole discretion. The
foregoing Bonus Compensation shall be paid by the Company within thirty (30)
days after completion of the audited financial results of the Company for the
applicable fiscal year.”


2.           Except as specifically amended by this Amendment, the Employment
Agreement shall remain in full force and effect in all respects as originally
executed and amended to date.


3.           This Amendment may be executed in several counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument.  This Amendment shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of New York,
applicable to contracts made and to be performed entirely in New York.

 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
FOR NATHAN’S FAMOUS, INC.
   
By: 
/s/ Howard M. Lorber
 
Name: Howard M. Lorber
 
Title: Executive Chairman of the Board
     
FOR THE EXECUTIVE
     
/s/ Eric Gatoff
 
Eric Gatoff


 
2

--------------------------------------------------------------------------------

 